MEMORANDUM **
California state prisoner Patricia Wright appeals pro se the district court’s denial of her habeas corpus petition brought under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and affirm.
Wright contends that her due process rights were violated by the prosecution’s sixteen-year pre-indictment delay. She argues that she was prejudiced by the delay because of lost or faded memories of witnesses, deceased or otherwise unavailable witnesses, and lost evidence.
We conclude that Wright has failed to meet her burden of demonstrating actual, non-speeulative prejudice from the delay. See United States v. Moran, 759 F.2d 777, 782 (9th Cir.1985). The state court’s conclusion that Wright failed to demonstrate actual prejudice was not contrary to, or an unreasonable application of, clearly binding precedent of the United States Supreme Court and was not based on an unreasonable determination of facts. 28 U.S.C. § 2254(d)(1) & (2); see Lockyer v. Andrade, 538 U.S. 63, 70-75, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003).
Wright’s motion for appointment of counsel, investigators, and expert witnesses and her request to file first of seven supplemental briefs are denied. AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.